Citation Nr: 1001854	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 for 
degenerative arthritis of the thoracic and lumbar spine.

2.	Entitlement to an evaluation in excess of 30 percent for 
dysthymic disorder with posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her father




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to 
April 2004.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Appeals Management Center (AMC), Department of Veterans 
Affairs (VA), which granted service connection for 
degenerative changes, thoracic and lumbar spine and 
dysthymia, both evaluated as 10 percent disabling, effective 
January 10, 2000.

In November 2007, the Huntington, West Virginia, Regional 
Office (RO) increased the Veteran's disability rating for 
dysthymic disorder with PTSD, formerly dysthymia, to 30 
percent, effective January 10, 2000.  Similarly, in April 
2009, the RO assigned a separate evaluation for degenerative 
changes of the thoracic spine (in addition to the previously 
assigned 10 percent for degenerative changes of the lumbar 
spine), effective from January 10, 2000 to May 14, 2004, and 
increased the Veteran's disability evaluation to 20 percent, 
effective May 14, 2004. Inasmuch as a higher rating is 
available for both service-connected conditions than those 
assigned in the November 2007 and April 2009 rating 
decisions, and as a claimant is presumed to be seeking the 
maximum available benefit for a given disability, the claims 
for higher ratings as reflected on the title page remain 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).
	
The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA medical examinations were performed in 
November 2007.  This was over two years ago.  At her October 
2009 travel board hearing, the Veteran testified that her 
conditions had gotten worse.  Therefore, the Board believes 
another VA examination is warranted to determine the current 
level of disability.  See, e.g., Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination).

Additionally, in her testimony the Veteran states that due to 
her service connected conditions, particularly frequent flare 
ups of back pain and her inability to sit for a prolonged 
period, she is unable to work.  The RO denied her claim for 
individual unemployability in a July 2009 rating decision and 
declined to refer the Veteran's claim to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) "because the evidence fails to 
show that [the Veteran is] unemployable due to service 
connected disabilities."  While unemployability is a 
requirement for an individual unemployability claim, it is 
much stricter than the standard for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), 
which speaks to marked interference with employment.  
Therefore, the RO is asked to reconsider whether 
consideration of an extraschedular is warranted in light of 
the correct standard.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA medical 
examination to determine the current 
severity of her service connected 
degenerative arthritis of the thoracic 
and lumbar spine (back condition).  Her 
claims folder should be available to 
the examiner and reviewed in 
conjunction with the examinations.  The 
report should set forth all objective 
findings regarding her back condition, 
particularly the current severity of 
symptoms.

2.	Schedule the Veteran for a VA mental 
health examination to determine the 
current severity of her service 
connected dysthymic disorder with PTSD.  
Her claims folder should be available 
to the examiner and reviewed in 
conjunction with the examinations.  The 
report should set forth all objective 
findings regarding dysthymic disorder 
with PTSD, particularly the current 
severity of symptoms.

3.	Then readjudicate the issues of 
entitlement to an evaluation in excess 
of 20 percent for degenerative 
arthritis of the thoracic and lumbar 
spine and an evaluation in excess of 30 
percent for dysthymic disorder with 
PTSD.  VA should consider whether there 
is a marked interference with 
employment, or frequent periods of 
hospitalization, rendering impractical 
the application of the regular rating 
schedule to these claims.  If the 
schedular evaluations are found to be 
adequate, so indicate.  If the 
schedular evaluations are found to be 
inadequate, refer these claims to the 
Compensation and Pension Service for 
consideration of an extra-schedular 
evaluation under 38 C.F.R. § 
3.321(b)(1).  If the benefits sought 
are not granted, the appellant and her 
representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


